14-2428
United States v. Bert

                          UNITED STATES COURT OF APPEALS

                              FOR THE SECOND CIRCUIT


          At a stated term of the United States Court of Appeals
      for the Second Circuit, held at the Thurgood Marshall United
      States Courthouse, 40 Foley Square, in the City of New York,
      on the 9th day of February, two thousand sixteen.

      PRESENT: ROBERT A. KATZMANN,
                             Chief Judge,
               DENNIS JACOBS,
               JOSÉ A. CABRANES,
               ROSEMARY S. POOLER,
               REENA RAGGI,
               RICHARD C. WESLEY,
               PETER W. HALL,
               DEBRA ANN LIVINGSTON,
               GERARD E. LYNCH,
               DENNY CHIN,
               RAYMOND J. LOHIER, JR.,
               SUSAN L. CARNEY,
               CHRISTOPHER F. DRONEY,
                             Circuit Judges.

      - - - - - - - - - - - - - - - - - - - - - -x

      UNITED STATES of AMERICA,

            Appellee,

                  - v.-                                14-2428

      RAHEEM BERT, aka RAHEEM LINWOOD,
      aka RADIO

            Defendant-Appellant.

      - - - - - - - - - - - - - - - - - - - - -x
For Appellee:          Douglas M. Pravda, Amy Busa,
                       Assistant United States Attorneys,
                       for Robert L. Capers, United States
                       Attorney for the Eastern District of
                       New York, Brooklyn, NY.

For Defendant-
Appellant:             James Darrow, New York, NY.




                           ORDER

     Following disposition of this appeal, an active judge
of the Court requested a poll on whether to rehear the case
en banc. A poll having been conducted and there being no
majority favoring en banc review, rehearing en banc is
hereby DENIED, with opinions to follow.



                       FOR THE COURT:
                       CATHERINE O’HAGAN WOLFE, CLERK




                             2
DENNIS JACOBS, Circuit Judge, joined by JOSÉ A. CABRANES, REENA
RAGGI, and DEBRA ANN LIVINGSTON, Circuit Judges, dissenting from the
denial of rehearing in banc:

      I dissent from the denial of rehearing in banc.  

      A busy district judge took one year to decide a ramified suppression

motion, and neglected to enter the periodic findings that delay was in the interest

of justice.  See 18 U.S.C. § 3161(h)(7).  The judge acknowledged the violation of

the Speedy Trial Act and dismissed the indictment without prejudice.  A new

indictment was returned, and defendant Bert was tried and convicted of being a

felon in possession of a firearm and of possession of a firearm with an obliterated

serial number.  The panel majority concluded that dismissal without prejudice

was an abuse of discretion, and directed that the indictment be dismissed with

prejudice.  United States v. Bert, 801 F.3d 125 (2d Cir. 2015) (“September 10

Opinion”).  To arrive at that conclusion, the majority did some violence to settled

law, and withheld from the district court the discretion confided to it by

Congress.

      The reader will notice that (other than Judge Pooler, who wrote the

opinion, and Judge Hall, who signed on to it)  not one of my colleagues‐‐

including those voting against in banc review‐‐will defend the merits of the panel

                                         1
majority’s September 10 Opinion.  The reader will also notice that,

simultaneously with the order denying in banc review, the panel majority has

withdrawn the September 10 Opinion; that says something about its reception. 

So the September 10 Opinion is now replaced with another, which remands for

the district court to exercise discretion anew under the influence of fewer errors. 

I separately dissent from the new panel opinion; this dissent is limited to the

errors in the panel majority’s September 10 Opinion that are committed again in

the revision.




                                           I 

      When the Speedy Trial Act is violated, dismissal is required; but the

decision to dismiss with or without prejudice is unambiguously confided to the

district judge, whose discretion is guided by four factors; and “neither remedy

[is] given priority.”  United States v. Taylor, 487 U.S. 326, 335 (1988); see also 18

U.S.C. § 3162(a)(2) (setting forth factors); Taylor, 487 U.S. at 340 (same); United

States v. Wilson, 11 F.3d 346, 352 (2d Cir. 1993) (same). 

      Each of the four factors weighs decidedly on the side of dismissal without

prejudice:

                                           2
       Seriousness of the Offense:  All panel members agree, and Bert concedes,

that the offense was a serious one.  Bert is a felon who possessed a loaded gun

with an obliterated serial number in the hallway of an apartment building and,

when approached by police, threw the firearm out an open hallway window,

heedless of whether anyone was playing in the courtyard below.  The seriousness

of this charged gun possession is aggravated by Bert’s prior felony convictions,

which include possession of a gun used to commit a homicide‐‐not to mention

witness tampering and drug trafficking.  Bert’s criminal history demonstrates

that his possession of a firearm is a present and deadly risk to those who have to

live in his vicinity.

       The Facts and Circumstances of the Delay, Including its Length:  It is

settled that, where the offense is a serious one, “an ‘isolated unwitting violation’

of the Speedy Trial Act cannot support a decision to dismiss with prejudice” “in

the absence of a factually supported finding of bad faith or a pattern of neglect by

the local United States Attorney.”  United States v. Hernandez, 863 F.2d 239, 244

(2d Cir. 1988) (quoting Taylor, 487 U.S. 326, 334 (1988)).  

       Given the undisputed seriousness of the offense, the only question is

whether there was bad faith or a pattern of neglect or delay by the United States


                                          3
Attorney.  There was none.  The district court found that there was “no bad faith

[or] pattern of delay on the part of the government,” nor any “intentional acts on

the part of the government to delay this case.”  Special App’x 32:19‐22.  The

district court further found that the prosecution’s failure to alert the court to the

pendency of Bert’s suppression motion or to request an ends‐of‐justice exclusion

was “not . . . gross neglect or [a] pattern of neglect or an attempt to circumvent

the Speedy Trial Act.”  Id. 30:8‐10.  

      There is no claim or basis for thinking that these findings were error (clear

or otherwise).  Since the offense is serious and there was no bad faith or pattern

of neglect, it would have been an abuse of discretion under Circuit law to dismiss

with prejudice.

      While all panel members agree that the one‐year delay was lengthy, the

panel majority initially concluded (erroneously) that the length of delay was

sufficient to overcome Taylor and Hernandez (September 10 Opinion, 801 F.3d at

131‐35)‐‐notwithstanding that Hernandez (following Taylor) requires that, if the

offense is serious, dismissal be without prejudice unless there is bad faith or

neglect by the prosecution.  The majority doubles down on the error in its new

opinion, acknowledging Hernandez’s restriction, but proposing that dismissal

                                          4
with prejudice can be supported by a pattern of neglect by either the prosecution

or by the court.  For that proposition, the majority cites United States v. Stayton,

791 F.2d 17, 22 (2d Cir. 1986), as a case “where ‘the court [had] ignored the

persistent prodding of the government to decide the outstanding motions and

proceed to trial.’”  United States v. Bert, 14‐2428‐cr (2d Cir. Feb. 9, 2016), Maj. Op.

at 9 n.6 (quoting Stayton, 791 F.2d at 21).  But: “where” is not “because.”  The

district court’s failure in Stayton is recited as a procedural fact, but not as a fact

that drives the holding.  The new opinion therefore does not disturb the holding

of Hernandez, which remains intact unless it is altered in banc.

      Prejudice to the Defendant: It is uncontested that there was no trial

prejudice.  As to non‐trial prejudice, Bert identified none; he is the one who

would know, and it was his burden to show it.  The panel majority relied on the

presumption of prejudice that arises in connection with every violation; but the

presumption itself cannot reasonably be deemed a variable that favors dismissal

with prejudice, because it is invariable.

      The Impact of Reprosecution on the Administration of Justice and of the

Speedy Trial Act:  Bert had already once been convicted of possession of a gun

used to take a life; Bert concedes that he suffered no actual prejudice from the

                                            5
trial court’s delay; the delay was caused by the court, in the interest of justice;

and there was no pattern of neglect or bad faith by the government, let alone by

the court.  Under these circumstances, freeing Bert to walk the streets of a

community can only erode respect for the Speedy Trial Act.




                                           II

      So why should we review this appeal in banc?

                                           A

      The errors committed by the majority are important because they hamper,

burden, delay, and confuse the straightforward analysis that governs the

discretion of the trial judges.  Fortunately, it is rare for circumstances to arise in

which a trial judge must exercise discretion to dismiss under the Speedy Trial Act

(with or without prejudice); but there are important reasons why the decision is

confided to the discretion of the trial judge, who is closest to the events; and the

more one cares about speedy trials, the more absurd it becomes to have matters

delayed for many months simply by second‐guessing the district court on appeal. 

Moreover, one of the factors guiding the decision to dismiss with or without

prejudice is the impact on the interest of justice and on administration of the

                                           6
statute‐‐both of which are radically dis‐served when an unrepentant recidivist

convicted of a serious offense is released on the basis of nothing more than the

ministerial failure of a busy district judge to declare that the time needed to

decide a complex suppression motion was in the interest of justice.

                                          B

      An argument can be made that little is to be gained by hearing this appeal

in banc because the errors are too obvious to warrant review by the entire Court. 

We have in the past denied in banc review on the rationale that the appeal was

too complicated,1 or not important enough,2 or too important.3  But we have not

in the past denied in banc review because the opinion is too wrong.


      1
        See All. for Open Soc’y Int’l, Inc. v. U.S. Agency for Int’l Dev., 678 F.3d
127, 132‐33 (2d Cir. 2011) (Pooler, J., concurring in the denial of rehearing in banc)
(preferring to leave resolution of case involving “a complicated body of law” to
the Supreme Court because “[a]n en banc court would force us to wade into and
inevitably clash over doctrines frequently in tension”).
      2
        See Young v. Conway, 715 F.3d 79, 79‐87 (2d Cir. 2013) (B.D. Parker, J.,
concurring in the denial of rehearing in banc); Watson v. Geren, 587 F.3d 156,
158‐60 (2d Cir. 2009) (per curiam; concurring in the denial of rehearing in banc).
      3
         See United States v. Taylor, 752 F.3d 254, 256‐57 (2d Cir. 2014) (Cabranes,
J., dissenting from the denial of rehearing in banc) (“An oft‐cited justification for
voting against rehearing, perhaps counterintuitively, is that the case is ‘too
important to en banc.’” (discussing Second Circuit in banc practice)); cf. Ricci v.
DeStefano, 530 F.3d 88, 93 (2d Cir. 2008) (Jacobs, C.J., dissenting from denial of
rehearing in banc) (criticizing Second Circuit practice of denying in
banc rehearing on the ground that Supreme Court is likely to grant certiorari).

                                          7
                                       ***

      In my view, the importance of the case is a matter of: consistency of our

Circuit law; comity and respect owed to our district court colleagues; and (what I

had thought was) a shared interest in keeping guns out of violent hands. 




                                        8